Third District Court of Appeal
                               State of Florida

                            Opinion filed July 11, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D18-107
                          Lower Tribunal No. 16-3245
                             ________________


                              Dufirstson Neree,
                                    Appellant,

                                        vs.

                    Juan Carlos De La Fuente, et al.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Rodolfo A.
Ruiz, Judge.

     Dufirstson Julio “D.J.” Neree, in proper person.

      KYMP LLP, and Juan-Carlos “J.C.” Planas, for appellees Guillermo Permuy
and Alfredo Quintero.


Before SALTER, LOGUE and SCALES, JJ.

     PER CURIAM.
      Appellant, plaintiff below, Dufirstson Neree, appeals a January 11, 2018

trial court order captioned as an “Order Denying Plaintiff’s Motion for Summary

Judgment.”1 As is clear from the record on appeal, including the transcript from

the January 11th hearing resulting in the entry of the order, the trial court correctly

determined that appellant’s lawsuit (lower tribunal case no. 16-03245-CA) was

barred by the doctrine of res judicata. Indeed, the issues alleged by appellant in

case no. 16-03245-CA were resolved adverse to appellant by virtue of the final

judgment entered in case no. 16-00013-CA27.

      Affirmed.




1 Notwithstanding the caption of the order suggesting it is non-final, the content of
the order (i.e., closing the case, denying all pending motions, referencing the res
judicata effect of lower tribunal case no. 16-00013-CA27) makes clear that the
appealed order has ended all judicial labor in the case. Miami-Dade Water &
Sewer Auth. v. Metro. Dade Cty., 469 So. 2d 813, 814 (Fla. 3d DCA 1985). We
therefore have jurisdiction.

                                          2